DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Demarais et al. (US 8,774,913; hereinafter “Demarais”) in view of Fischell et al. (US 2012/0271277; “Fischell”) or Dorros (US 5,720,735).
             
    PNG
    media_image1.png
    272
    659
    media_image1.png
    Greyscale
                    

In figures 
    PNG
    media_image2.png
    241
    616
    media_image2.png
    Greyscale

In relation to claim 1, in figures 4A and 4B, Demarais discloses the steps of:
inserting a balloon delivery catheter into a body lumen, comprising inserting the balloon delivery catheter into a treatment site [see Demarais; figure 4A] in a main or extra-renal artery branch [see Demarais; column 8, line 6];
inflating the balloon delivery catheter at the treatment site [see Demarais; figure 4B]; 
delivering heat and/or energy to the wall of the body lumen adjacent the nerves or nerve endings at the treatment site, wherein an amount of the heat and/or energy delivered is effective to injure or damage the nerves or nerve endings to relieve symptoms of the treated disease comprising heart failure, hypertension, renal disease, renal failure, contrast nephropathy, myocardial infarction, pain, heart arrhythmia, peripheral arterial occlusive disease [reduces/lowers blood pressure], headache or migraine, spasticity, rigor, and cerebral palsy [see Demarais; column 3, starting in line 43]; 
deflating the balloon delivery catheter [see Demarais; column 10, line 24]; and 
withdrawing the balloon delivery catheter from the body lumen [see Demarais; column 10, line 26].
In response to the RCE filed on 4/20/2022, as indicated in the notice of allowance mailed on 2/11/2022, Demarais fails to disclose a method wherein (1) a balloon delivery catheter is inserted into treatment sites in a main renal artery and an extra-renal artery branch, and (2) performing a procedure that injures or damages the nerves or nerve endings in both of the main renal artery and an extra-renal artery branch.  Fischell appears to suggest broadly the step of injuring or damaging nerves or nerve endings in one or two renal arteries.  
In the abstract, Fischell states:
“[t]he present invention also has an important application to ablate tissue around the ostium of one or both renal arteries, for the ablation of the sympathetic nerve fibers and/or other afferent or efferent nerves going to or from each kidney in order to treat hypertension.”  

In paragraph 0042, Fischell states:  
“[a] similar approach can be used with the CAS, via access from a peripheral artery such as the femoral artery, to treat hypertension, via ablation of tissue in the peri-ostial aortic wall tissue surrounding one or both of the renal arteries, with the goal of ablating afferent and/or efferent sympathetic nerve fibers entering or exiting the kidney.”  

	In paragraph 0117, Fischell states:

“[a] similar approach can be used with the CAS, via access from a peripheral artery such as the femoral artery, to treat hypertension, via ablation of tissue in the periostial aortic wall tissue surrounding one or both of the renal arteries, with the goal of ablating afferent and/or efferent sympathetic nerve fibers entering or exiting the kidney.”

	In paragraph 0147, Fischell states:

“[a] similar approach can be used with the CAS 70, via access from a peripheral artery such as the femoral artery, to treat hypertension, via ablation of tissue in the periostial aortic wall tissue surrounding one or both of the renal arteries, with the goal of ablating afferent and/or efferent sympathetic nerve fibers entering or exiting the kidney.”

Based on the above teachings, Fischell teaches the step of injuring or damaging nerves or nerve endings in one or two renal arteries. Moreover, the balloon catheters disclosed by Demarais or Fischell could have been modified to treat two vessels simultaneously as taught by Dorros.



    PNG
    media_image3.png
    601
    828
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    423
    603
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    422
    696
    media_image5.png
    Greyscale

Dorros shows in figures 1-4, a balloon catheter adapted to treat two vessels simultaneously having two balloons (48 and 50) that are deployed to different vessels.  Dorros explicitly discloses in column 2, starting in line 8 to line 27:
“[e]ndovascular procedures are even more challenging when the diseased section occurs at a bifurcation in the vessel. For example, significant sized and important side branches have presented serious difficulties in the angioplasty procedure because closure of a significant sized side branch, which supplies a significant amount of blood to an organ or muscle bed, can occur in 10-20% of cases during angioplasty of the adjacent main branch. This is because a single balloon cannot effectively enter and open these side branches, as well as keep open the main vessel, even when techniques such as the "kissing" balloon, or double wire technique are used. These difficulties occur in any area where acutely angled branching occurs along a bend in an artery. Difficulties are typically encountered, for example, where lesions occur near the origin of the left main coronary artery, the extracranial carotid artery bifurcation, as well as the bifurcation of the abdominal aorta into the right and left iliac arteries, the origin of a brachiocephalic vessel from the transverse aorta, and the origin of the renal arteries from the abdominal aorta.

Based on the teachings of Dorros, it would have been more effective to use a dual balloon catheter system [as shown in figures 1-4 above] to treat renal arteries because a single balloon cannot effectively enter and open side branches, as well as keep open the main vessel.  Accordingly, for an artisan skilled in the art, modifying the balloon catheter systems disclosed by Demarais or Fischell with a dual balloon catheter system capable of effectively entering and opening side branches of vessels, as taught by Dorros, would have been considered obvious in view of the demonstrated conventionality of this catheter enhancement.  Moreover, the artisan would have been motivated to make the modification because the modification would have facilitated the opening of side branches, as well as, keeping open the main vessel used for the introduction of the catheter system [see Dorros; column 2, lines 8-27].
In relation to claim 4, Demarais shows in figure 4B, the step of delivering energy to the wall of the body lumen adjacent the nerves.
Claims 2-3, 5-24, and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Demarais et al. (US 8,774,913; hereinafter “Demarais”) in view of Fischell et al. (US 2012/0271277; “Fischell”) or Dorros (US 5,720,735), as discussed above, and further in view of Edwards et al. (US 6,258,087; hereinafter “Edwards”), Morrison et al. (US 2004/0267336; hereinafter “Morrison”), Meyer (US 2012/0259269) or Salahieh et al. (US 8,840,601; hereinafter “Salahieh”).
In relation to claims 3 and 2, Demarais briefly discloses in column 13, starting in line 54, the infusion of a formulation.  However, Edwards also discloses an electrode system to treat nerves and includes a fluid delivery apparatus (44) conveys processing fluid F through the lumen 98 for discharge at the treatment site [see Edwards; figure 7].  Accordingly, for an artisan skilled in the art, modifying the system disclosed by Demarais with the capability of infusing fluids into a treatment site [lumen 98], as taught by Edwards, would have been considered obvious in view of the demonstrated conventionality of this particular enhancement.  Moreover, the artisan would have been motivated to make the modification because the formulation would have facilitated the cooling of the mucosal surface while energy is being applied by the electrode 66 to ohmically heat muscle beneath the surface [see Edwards; column 16, line 3].
In relation to the specific infusion of ethanol into a treatment site [claim 2], Morrison discloses a probe having an electrode system and the infusion of ethanol [see Morrison; paragraph 0055].  Accordingly, for an artisan skilled in the art, modifying the system disclosed by Demarais with the capability of infusing fluids such as ethanol into a treatment site, as taught by Morrison, would have been considered obvious in view of the demonstrated conventionality of this particular enhancement.  Moreover, the artisan would have been motivated to make the modification because the infusion of ethanol in particular, would have facilitated the hardening of tissue at the treatment site [see Morrison; paragraph 0055].
In relation to claim 5, as discussed above, Edwards discloses the infusion of fluids such as water into the treatment site [see Edwards; column 16, line 2].  
In relation to claims 6 and 29, in relation to the specific infusion of ethanol into a treatment site, Morrison discloses a probe having an electrode system and the infusion of ethanol [see Morrison; paragraph 0055].  Accordingly, for an artisan skilled in the art, modifying the system disclosed by Demarais with the capability of infusing ethanol into a treatment site, as taught by Morrison, would have been considered obvious in view of the demonstrated conventionality of this particular enhancement.  Moreover, the artisan would have been motivated to make the modification because the infusion of ethanol in particular, would have facilitated the hardening of tissue at the treatment site [see Morrison; paragraph 0055].
In relation to claim 7, Demarais discloses in column 13, starting in line 54, the infusion of a formulation comprising neuromodulatory agents such as phenol; neurotoxins, such as botulinum toxin; beta blockers; vasodilators; and/or other standard heart failure drugs, renal drugs, or cardio-renal drugs.  Notably, sodium channel blockers are beta blockers and the various toxins disclosed in claim 7 are recognized as neurotoxins.  Therefore, for an artisan skilled in the art, the selection of any of the blockers or toxins disclosed in claim 7, would have been considered obvious because the artisan would have recognized these options as alternatives in the design of the formulation.  
In relation to claim 8, in relation to the specific infusion of ethanol into a treatment site, Morrison discloses a probe having an electrode system and the infusion of ethanol [see Morrison; paragraph 0055].  Accordingly, for an artisan skilled in the art, modifying the system disclosed by Demarais with the capability of infusing ethanol into a treatment site, as taught by Morrison, would have been considered obvious in view of the demonstrated conventionality of this particular enhancement.  Moreover, the artisan would have been motivated to make the modification because the infusion of ethanol in particular, would have facilitated the hardening of tissue at the treatment site [see Morrison; paragraph 0055].
In relation to claim 9, as disclosed above, Demarais and Edwards disclose the infusion of liquid formulation into a treatment site.
In relation to claim 10, as discussed above, Edwards discloses an electrode system to treat nerves and includes a fluid delivery apparatus (44) conveys processing fluid F through the lumen 98 for discharge at the treatment site [see Edwards; figure 7].  The formulation would have facilitated the cooling of the mucosal surface while energy is being applied by the electrode 66 to ohmically heat muscle beneath the surface [see Edwards; column 16, line 3]. The heat would have resulted in vapor turned into liquid by the infusion of cooling fluid.  
In relation to claims 11-15, (a) the temperature of the formulation, (b) the amount of heat supplied by the electrodes, (c) the pressure of the formulation infusion, (d) the amount of fluid formulation to be infused, and (e) the amount of time exposing tissue to electrodes by the expansion of an inflatable balloon, are variations in the system that are directly dependent on the particular qualities and characteristics of tissue within the human body.  In other words, these system characteristics are determined by the human body and its capability to withstand these treatment applications.  Therefore, an artisan skilled in the art would have determined variables (a) to (e) by experimentation in the human body and seeking an understanding of the safety limits of these treatment applications. 

    PNG
    media_image6.png
    266
    674
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    282
    674
    media_image7.png
    Greyscale

In relation to claim 16, Demarais shows in figures 4B and 6A, a single balloon embodiment and a double balloon embodiment, respectively.
                                    
    PNG
    media_image8.png
    682
    622
    media_image8.png
    Greyscale

In relation to claim 17, Demarais shows in figure 6B, a balloon catheter having a proximal end, a distal end, a wire lumen (G), a balloon inflation lumen, an expandable balloon (304), and figures 7 and 8 show an embodiment having a formulation infusion lumen comprising of infusion needles 328 and 329.  
In relation to claim 18, Demarais does not disclose the infusion of acetic acid. However, Salahieh discloses another system used for denervation and ablation of tissue and explicitly discloses the use of acetic acid.  Accordingly, for an artisan skilled in the art, modifying the system disclosed by Demarais with the capability of infusing acetic acid into a treatment site, as taught by Salahieh, would have been considered obvious in view of the demonstrated conventionality of this particular infusion enhancement.  Moreover, the artisan would have been motivated to make the modification because it would have been well-known in the art that acetic acid has demonstrated usefulness in ablating tumors [see Salahieh; column 8, line 2].  Therefore, the percentage of infusion of acetic acid would have been determined by experimentation in the human body in order to reach the most optimal percentage based on the particular type of tumor being treated and the location of the disease in the body.   
In relation to claim 19, Demarais briefly discloses in column 13, starting in line 54, the infusion of a formulation.  However, Edwards also discloses an electrode system to treat nerves and includes a fluid delivery apparatus (44) conveys processing fluid F through the lumen 98 for discharge [flushing] at the treatment site [see Edwards; figure 7].  Accordingly, for an artisan skilled in the art, modifying the system disclosed by Demarais with the capability of infusing fluids into a treatment site [lumen 98], as taught by Edwards, would have been considered obvious in view of the demonstrated conventionality of this particular enhancement.  Moreover, the artisan would have been motivated to make the modification because the formulation would have facilitated the cooling of the mucosal surface while energy is being applied by the electrode 66 to ohmically heat muscle beneath the surface [see Edwards; column 16, line 3].
In relation to claims 20, 21, and 22, as indicated in the discussion of claim 1, Demarais discloses that denervation of tissue can be used to treat heart failure, hypertension, renal disease, renal failure, contrast nephropathy, myocardial infarction, pain, heart arrhythmia, peripheral arterial occlusive disease [reduces/lowers blood pressure], headache or migraine, spasticity, rigor, and cerebral palsy [see Demarais; column 3, starting in line 43].  
Hypertension, diabetes, and obesity [weight gain] are related diseases.  First, it is well-known that hypertension is caused by obesity in a large percentage of patients.  Obesity and diabetes are related because with diabetes, the small blood vessels in the body are injured. When the blood vessels in the kidneys are injured [renal disease], your kidneys cannot clean your blood properly. Your body will retain more water and salt than it should, which can result in weight gain [obesity] and ankle swelling.  Accordingly, due to the inter-relationship of the diseases disclosed in claims 20-22, the benefits of treating one disease with the invention would most likely have a beneficial effect in the other related diseases.    
In relation to claim 23, as discussed above, Demarais discloses the use of the system in the renal artery.  Accordingly, since Demarais discloses all the structural elements of the invention [see discussion about claim 1], an artisan skilled in the art would have experienced similar results treating disease as those experienced by the applicant. 
In relation to claim 24, as discussed above, Demarais discloses the use of the system in a renal artery.  Accordingly, an artisan skilled in the art would have recognized that the system could have also been used in areas of the body having similar characteristics as the renal arteries.  Accordingly, since it is the human body the determinant of the intended use of the invention, the arteries listed in claim 24 would have been considered obvious areas where the artisan could have applied the system disclosed by Demarais.
In relation to claim 25, the teachings of the cited references disclose all the elements of the invention [structurally and procedurally]; therefore, the results of the treatment would have been relatively similar to those of the claimed invention.  
In relation to claim 26, 27, 28 and 30, as discussed above, the teachings of the cited references disclose the use of a catheter system in different vessels of the body [see for example Dorros; column 2, lines 8-27].  Accordingly, the artisan skilled in the art would have recognized that the same system and methodology could have been used in other vessels of the body (1) to effect similar results because of the similar tubular characteristics of other vessels in the body and (2) to further experiment with the system and methodology to seek improvement with other finite number of symptoms that have an adverse effect in the body.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962.  The examiner can normally be reached on Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	Respectfully submitted,

	/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783